Citation Nr: 0509400	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  98-06 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from June 1971 to June 
1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1997 rating decision of the RO, which denied 
service connection for "nervousness."

The veteran testified at a videoconference hearing before the 
undersigned in January 2000.  In June 2000 and in December 
2003, the Board remanded this matter to the RO for further 
development of the evidence and other procedural action.  

The issue of entitlement to service connection for sleep 
apnea is addressed in a separate decision bearing the same 
docket number.



FINDING OF FACT

The veteran is not shown to be suffering from a psychiatric 
disorder of any sort.



CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or as a 
result of the veteran's active duty service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  In 
addition, VA has published regulations to implement many of 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

By a March 1998 statement of the case, a January 2004 letter, 
and an October 2004 supplemental statement of the case, the 
veteran and his representative have been notified of the 
evidence needed to establish the benefit sought, and he has 
been advised via the January 2004 letter regarding his and 
VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran and his representative, moreover, have 
been accorded ample opportunity to present evidence and 
argument on his behalf, including presenting testimony at a 
videoconference hearing before a the undersigned Veterans Law 
Judge.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.


II.  Factual Background

On a January 1997 report of medical history completed by the 
veteran in conjunction with his military retirement medical 
examination, he noted nervous trouble and a history of a head 
injury.  The examiner noted a head injury with concussion in 
1972.

On the January 1997 retirement medical examination report, 
all systems were noted as normal.  The veteran's "PULHES" 
physical profile amounted to a "picket fence" (i.e., all 
1's), indicating a high level of medical fitness.  (See 
generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) 
for an explanation of the military medical profile system.)  

On August 1997 VA general medical examination, the veteran 
complained of excessive nervousness and tremor since a 
parachute accident in the 1970's, which had resulted in a 
concussion.  The examiner opined that the veteran's 
nervousness was apparently related to the parachute accident 
in the 1970's, and likely represented a post-traumatic stress 
disorder (PTSD) type of psychiatric condition.

By November 1997 rating decision, the RO denied service 
connection for a disorder characterized as nervousness.

At his January 2000 hearing, the veteran testified that he 
had risen rather quickly in rank (he retired as a Command 
Sergeant Major, E-9), and was under pressure in stressful 
jobs throughout his active service.  The pressure and the 
stress, he stated, were what caused his nervousness.  

On July 2004 VA psychiatric examination, the veteran 
indicated that he was there in order to investigate the 
reason for his "shakes and tremors."  He indicated that he 
did not believe that his physical symptoms were emotional in 
origin, and that the tremors had no emotional etiology.  The 
veteran's behavior was noted as open, cooperative, and with 
good eye contact.  He denied depression and anxiety.  His 
speech was of normal rate, volume, and prosody.  His 
perceptions were normal in every dimension, and his thought 
content was appropriate.  He had keen comprehension, and his 
memory was without impairment.  In addition to his multiple 
education courses in the Noncommissioned Officer Training 
System, he had attained a bachelor of arts and at least two 
masters degrees.

The examiner noted that the veteran was concerned only about 
his physical disorders, but these were well controlled with 
medication, according to him.  The examiner further noted 
that review of the claims file disclosed that the veteran had 
been granted service connection for an essential tremor of 
the right upper extremity, evaluated as 10 percent disabling.  
According to the examiner, the veteran insisted that he was 
emotionally sound.  The examiner made no Axis I psychiatric 
diagnosis.  The examiner noted that the veteran was in good 
spirits; he enjoyed his work and anticipated further 
objectives.

III.  Applicable Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

IV.  Analysis

Quite fortunately, the evidence reflects that the veteran 
does not suffer from an acquired psychiatric disorder.  
Indeed, based upon the recent, very thorough VA examination, 
he does not appear to be suffering from any sort of 
psychiatric disorder, and he himself firmly believes that he 
is emotionally sound.  

In the absence of a present disorder, service connection 
cannot be granted.  38 C.F.R. § 3.303; Gilpin, supra; 
Degmetich, supra.  Thus, because the veteran does not suffer 
from a psychiatric disorder of any sort, service connection 
for such must be denied.  Id.  

The Board acknowledges that PTSD-like symptoms were noted on 
August 1997 VA general medical examination report.  This is 
the only psychiatric diagnosis of record.  In any event, 
however, as discussed above, he does not currently suffer 
from, and does not claim to suffer from an acquired 
psychiatric disorder.  As explained above, service connection 
cannot be granted in the absence of a currently diagnosed 
disability.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


